TOWNSEND, District Judge
(orally). The article in question is jute bagging. The importer claimed it was a “material similar to cotton bagging, and suitable for covering cotton comjiosed of jute,” and therefore dutiable under paragraph 3(5(5 of the tariff act of 1890. The collector classified the article under paragraph .374 of said act, as a manufacture of jute not otherwise specially provided for. The board of general appraisers, after hearing evidence, found that said articles were not suitable for covering cotton, nor commonly used for that purpose. The bagging is composed of jute, and appears to be a material similar to cotton bagging. The single question is whether it is suitable for covering cotton. The witnesses generally agreed that the article in question had been sold and used for bagging for cotton, and that it was suitable for such purpose. The counsel for the government claims, however, that the finding of the board of general appraisers upon these points should not be disturbed. But it appears from said findings that said board, after defining the word “suitable,” held as follows:
“When an article is commonly used for a given purpose, it may lie said ¡o be ‘suitable’ for sucli purposes; when not so used, it cannot ordinarily be said to be so ‘suitable.’ ” *
I think this statement is not altogether accurate, in view of the definition of said term, and the decisions. “Suitable,” according to the definitions in Webster and the Century Dictionary, means “fitting,” “capable of suiting,” or “appropriate.” In Re Townsend,1 56 Fed. 222, the court of appeals holds that “preparations fit for use” means “preparations actually and not theoretically fit for use, and *94which can he practically used for such purpose.” In Paper Co. v. Cooper, 46 Fed. 186, Judge Butler says that by fitness is meant “commercial fitness.” The evidence of the actual, practical commercial fitness of this article for bagging cotton is uncontradicted. .The decision of the board of general appraisers is reversed.

 5 C. C. A. 488.